
	
		I
		112th CONGRESS
		2d Session
		H. R. 5936
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2012
			Mr. Garamendi (for
			 himself, Mr. Smith of Washington,
			 Mr. Amash, and
			 Mr. Perlmutter) introduced the
			 following bill; which was referred to the Committee on Armed Services, and in
			 addition to the Committee on Foreign
			 Affairs, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the National Defense Authorization Act for
		  Fiscal Year 2012 to provide for the trial of covered persons detained in the
		  United States pursuant to the Authorization for Use of Military Force or the
		  National Defense Authorization Act for Fiscal Year 2012 and to repeal the
		  requirement for military custody.
	
	
		1.Short titleThis Act may be cited as the
			 Civil Liberties Act of
			 2012.
		2.Disposition of
			 covered persons detained in the United States pursuant to the Authorization for
			 Use of Military Force
			(a)DispositionSection
			 1021 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law
			 112–81; 125 Stat. 1562) is amended—
				(1)in subsection (c),
			 by striking The disposition and inserting Except as
			 provided in subsection (g), the disposition; and
				(2)by adding at the
			 end the following new subsections:
					
						(g)Disposition of
				persons detained in the United States
							(1)Persons detained
				pursuant to the Authorization for Use of Military Force or this
				ActIn the case of a covered person who is detained in the United
				States, or a territory or possession of the United States, pursuant to the
				Authorization for Use of Military Force or this Act, disposition under the law
				of war shall occur immediately upon the person coming into custody of the
				Federal Government and shall only mean the immediate transfer of the person for
				trial and proceedings by a court established under Article III of the
				Constitution of the United States or by an appropriate State court. Such trial
				and proceedings shall have all the due process as provided for under the
				Constitution of the United States.
							(2)Prohibition on
				transfer to military custodyNo person detained, captured, or
				arrested in the United States, or a territory or possession of the United
				States, may be transferred to the custody of the Armed Forces for detention
				under the Authorization for Use of Military Force or this Act.
							(h)Rule of
				constructionThis section
				shall not be construed to authorize the detention of a person within the United
				States, or a territory or possession of the United States, under the
				Authorization for Use of Military Force or this
				Act.
						.
				(b)Repeal of
			 requirement for military custody
				(1)RepealSection 1022 of the National Defense
			 Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1563) is
			 hereby repealed.
				(2)Conforming
			 amendmentSection 1029(b) of such Act (125 Stat. 1569) is amended
			 by striking applies to and all that follows through any
			 other person and inserting applies to any person.
				
